DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.
Status of Action/Status of Claims
	The Examiner acknowledges receipt of the Amendments and Remarks filed on 06/14/2021. Currently, Claims 1-3, 6, 9-10, 14-15, 18-20, 43-44, 48-49, 51, 56, 61, and 63 are pending in this application. Claims 43-44, 48-49, 51, 56, and 61 are withdrawn. Claims 4-5, 11-13, 16-17, 21-42, 45-47, 50, 52-55, 57-60 and 62 are cancelled.  Accordingly, Claims 1-3, 6, 9-10, 14-15, 18-20 and 63 are presented for examination on the merits for patentability. Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021was filed after the mailing date of the Office Action mailed on 03/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant Claims
Applicants claim a process for the manufacture of a solid object having a thromboresistant surface comprising a layered coating of cationic and anionic polymer wherein the outer coating layer comprises an anticoagulant entity, comprising the steps of: i) treating a surface of the solid object with a cationic polymer; ii) treating the surface with an anionic polymer; iii) optionally repeating steps i) and ii) one or more times; iv) treating the surface with a cationic polymer; and v) treating the outermost layer of cationic polymer with an anticoagulant entity, thereby to covalently attach the anticoagulant entity to the outermost layer of cationic polymer; wherein, the anionic polymer is characterized by having (a) a total molecular weight of 650 kDa-10,000 kDa; and (b) a solution charge density of >4 µeq/g; and wherein, step ii) is carried out at a salt concentration of 0.25 M-3.0 M.
Claims 1-3, 6, 9-10, 14-15, 18-20, and 63 rejected under 35 U.S.C. 103 as being unpatentable Larm, O. et al. (EP 0495820 B1, May 17, 1995, cited by Applicants), hereinafter Larm, in view of McKay, W. (US 2014/0135285 A1, May 15, 2014), and Ayoub, A. et al. (US 2017/0002098 A1, Jan.5, 2017), hereinafter Ayoub, and Lee et al. (US 2017/0188922 A1, Jul. 6, 2017), hereinafter Lee, and Schoeler et al. (Macromolecules 2002, 35, 889-897), hereinafter Schoeler.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Larm is in the field of surface modification, and teaches the preparation of surface modified solid substrate. Larm’s method is intended for creating materials that are useful as medical articles, especially intended for blood contact (p. 4, lines 34-39). The method by Larm (Example 1, and patented Claim 1) comprise the steps of:
(a) adsorbing on the surface of the substrate a polyamine of a high average molecular weight and crosslinking said polyamine with crotonaldehyde, said crotonaldehyde being added either simultaneously with or separately from said polyamine, which reads on the coating of cationic polymer feature of Claims 1 and 14;
(b) then adsorbing on the surface of the crosslinked polyamine a layer of an anionic polysaccharide, which reads on the coating of anionic polymer and layered features of Claim 1;
(c) optionally repeating steps (a) and (b) one or more times, reading on the optionally repeating steps i and ii of Claim 1; and
(d) adsorbing on the anionic polysaccharide layer, or on the outermost layer of anionic polysaccharide, a layer of non-crosslinked polyamine providing free primary amino groups, which reads on Claim 1 feature of treating the surface with cationic polymer, and the cationic polymer in the outermost layer being polyamine in Claim 15.
heparin on the positively charged surface amino groups, making the surfaces heparinized surfaces (p.2, lines 13-16; p. 4, lines 24-28), which reads on the elements of Claims 18-20.
The cationic polymer, anionic polymer, and the anticoagulant entity exemplified by Larm reads on the elected species, namely polyamine, dextran sulfate, and heparin, respectively (Examples 1 and 2). The exemplified dextran sulfate anionic polymer reads on Claim 2. Larm also teaches the use of 0.15M sodium chloride solution (Example 1), reading on the Claims 9 and 10. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Larm is silent on the total molecular weight and the percent sulfur content of the anionic polymer, and the solution charge density. Larm teaches a salt concentration of 0.15M sodium chloride solution, but not the claimed concentration ranges.
McKay is in the related field of endeavor and cures the deficiency of Larm with respect to the molecular weight and sulfur content of dextran. McKay’s invention is directed towards an implantable device for reducing or preventing adhesion formation at a post-operative tissue site in a patient, wherein the implantable device comprises dextran sulfate (Claims 1-2). McKay teaches that dextran is used medicinally as an antithrombotic agent to reduce blood viscosity, and that the antithrombotic effect of dextran is mediated through its binding of erythrocytes, platelets, and vascular endothelium, increasing their electronegativity and thus reducing erythrocyte aggregation and platelet adhesiveness [0036]. McKay’s invention includes embodiments wherein the dextran are high molecular weight dextran with weight of over 16 to 19%, corresponding to about two sulfate groups per glucosyl residue [0039]. Thus, McKay expressly teaches the MW feature in Claims 1 and 3, and the sulfur content in Claims 1 and 63. 
Ayoub is in the field of biopolymers and cures the deficiency with respect to the solution charge density. Ayoub describes the invention of modified biopolymers such as charge-modified biopolymers which is useful and compatible with biological fluids including blood (Abstract, [0070], Example 8). Ayoub teaches charge-modified biopolymers and methods of producing them, wherein the cross-linked, charge-modified biopolymer have a charge density of at least 3 meq/g (Abstract, pending Claim 22), which reads on the solution charge density of >4 µeq/g feature of instant Claim 1. 
Lee is in the related field of devices containing biointerface polymer layers and supports Ayoub and Larm by teaching alternating polycation and polyanion layers (Fig. 26B).  Lee recites that the polyanionic material can be any biocompatible polyanionic polymer, and suitable material includes dextran sulfate [0243]. Lee teaches that the layer by layer method is a useful technique for controlling functionality and film thickness until the desired structure is obtained [0245]. Lee teaches embodiments where the linear charge density of the polyelectrolyte may be controlled by charge spacing along the polyion chain [0250]. Lee teaches that anticoagulant bioactive agent such as heparin can be in the biointerface layer as heparin coated on the catheter 
Schoeler cures the deficiency on the salt concentration and describes the influence of the charge density along a polyelectrolyte chain on the buildup of multilayer films formed by the sequential adsorption of alternating layers of polyanions and polycations in layer-by-layer technique, and shows that when films are deposited from polyelectrolyte solutions containing added salt, a critical charge density limit, below which no significant layer growth is possible, becomes apparent. Schoeler recites that with increasing salt concentration the difference in film growth (thickness) behavior between polyelectrolytes above and below the critical charge density limit becomes more pronounced; above the critical charge density limit, thicker and rougher films are produced with increasing salt concentration in the adsorption solutions (Conclusion). Moreover, Schoeler teaches the preparation of multilayer films using different concentrations of sodium chloride (0, 0.005, 0.05, 0.5, 1, and 2 M) for the adsorption solutions to obtain information about the influence of ionic strength on film growth, which overlaps and reads on the claimed concentration ranges in Claims 1 and 6.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Larm and McKay and use dextran sulfate having 
Lee recognizes the utility of heparin and dextran sulfate in creating useful biomaterials using a layer by layer technique, similar to Larm.  Lee teaches controlling functionality and film thickness until the desired structure is obtained, and that this may be done by controlling the charge density. Ayoub teaches charge-modified biopolymers having a charge density of at least 3 meq/g. Schoeler also recognizes that salt concentration and charge density influences the growth layer of films, determining their thickness or thinness. As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of McKay, Ayoub, Lee, and Schoeler with that of Larm and invent a method of manufacturing a solid object having alternating coating of cationic and anionic polymers, with the outermost layer containing chemical entities with biological activity such as heparin, per Larm’s teachings and Lee’s specific teaching of application wherein heparin anticoagulant can be KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007). Thus, one of ordinary skill in the art would be motivated to optimize the salt concentrations to the ranges instantly claimed in order to form a film which has an effective thromboresistant surface because it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further regarding the salt concentration, while the exact concentration is not disclosed by Larm, it is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such 0.25M is critical compared to 0.15M in Larm. Because the disclosure does not indicate conclusive, significant and practical difference in concentration between 0.05M and 0.25M salt, and there is no data for 0.15M salt, criticality of the 0.25M has not been established (See Tables 3 and 5 in the disclosure, and Table in declaration filed 06/14/21). Thus, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum salt concentration. NOTE: MPEP 2144.05. 
Merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426; In re Hoeschele, 160 USPQ 809. See MPEP 2144.05. Determining the optimal or workable amounts/ratio of the components in the composition is routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), the court stated that “Normally, change 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 temperature, concentration, or both, is not a patentable modification; however, such changes may impart patentability to process if ranges claimed produce new and unexpected result which is different in kind and not merely in degree from results of prior art; such ranges are termed “critical” ranges, and applicant has burden of proving such criticality; even though applicant's modification results 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 great improvement and utility over prior art, it may still not be patentable if modification was within capabilities of one where the general conditions of a claim are disclosed 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in the
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” The motivation arises from “the normal desire of scientists or artisans to improve upon what is already generally known” (Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382) through routine experimentation. (MPEP 2144.05 IIA and B). 
The references are in the same field of endeavor and they provide a reasonable expectation of success. 

Response to Arguments:
Applicant’s Remarks filed on 06/14/2021 have been fully considered but they are not persuasive.
The Applicant, hereinafter Declarant in this section, submitted an Inventor’s declaration, filed on 06/14/2021, submitting data supporting the opinion that increasing concentration of salt gives rise to increased heparin activity. Declarant states that the additional data confirms trend and that the data points criticized by the Examiner are mere outliers (Declaration, pp. 7-8). 
In response, the Examiner points out that a Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). 
In order to be persuasive, the burden is on Declarant to explain why the data presented in the declaration is of a statistical and practical significance compared to the data in the specification. The Declarant does not explain why the results of the experiment for Na2SO4, when repeated, are quite different from what is disclosed in the specification, i.e. what was done differently? If the same procedure was conducted, then what is the expected error between the two different experiment sets? The Examiner cannot properly evaluate the data and ascertain if the data presented is statistically significant without the expected standard deviation; Without knowing the significance of the difference between the two experiments, which have conflicting results, one cannot ascertain the unexpectedness of the results. "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

The Declarant acknowledged that not every data point in the presented data demonstrated statistically significant increase in heparin activity but submits that the trend is clear, and that surprisingly high heparin activity was achieved when salt concentration in the “sweet spot” between 0.25M-3M were used, citing Fig. 5 and Table 2. The Declarant argues that the specific data points the Examiner criticized represent a 2SO4 showing increasing heparin activity trend between 0.05 to 0.85M, stating that “surprisingly high heparin activity was achieved from 0.25M and above”. The Declarant remarks that the combination of Table 3 and new data in the declaration illustrated the trend across various dextran sulfate using various salts (p. 7-9, General Comments section). 
This argument is not persuasive. First of all, a trend does not mean that the data is unexpected or non-obvious as is asserted by Applicants, instead it points to Applicant’s data being a difference in degree rather than a difference in kind which is criterion 4. Secondly, in Table 2 of the instant disclosure, dextran sulfate (DS) #7 indicates a heparin activity of 62% at 0.1M NaCl, and 60% at 0.25M NaCl.  Therefore, why was 0.1M NaCl not included in the “sweet spot” range? In DS7 and DS4, there seem to be a drop in heparin activity between 1.7M NaCl and 3M NaCl to 71% and 64%, respectively. There appears to be a decreasing trend between 1.70 to 3 M, with DS 4, DS6, and D7 registering much lower values.  However, 3M is considered part of the sweet spot, but 0.1M is not.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The Examiner cannot ascertain what is being 
	With regards to the trend being shown using various salts, the Examiner note that Table 3 shows concentration of Na2HPO4 at 0.05M to 1.7M exhibiting heparin activity between 7-36% only, which is lower in heparin activity compared to the 0.05M of NaCl in Table 2, plus the lack of trend for NaCl in Table 3, which again begs the question on the determination of whether the result is statistically significant.  Such results indicate that the showing is not commensurate to the scope of the claim which claims any salt in a concentration of 0.25-3.0M which is much broader than the results that applicants argue is unexpected. While the Applicant addressed the discrepancy in Table 3 for the 0.85M NaCl data, and referred the Examiner to look at Table 2 DS5, the Examiner observed the same lack of trend for DS6 in Table 2. 
An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02. Importantly, because the prior art, Larm, already 

Declarant argues the rejection of Claims 1-3, 6, 9-10, 14-15, 18-20 over Larm in view of Agarwal, Ayoub, Schoeler, Golander, and Vickers. The Declarant argues that each item of prior art discloses a feature required by the claims and a possible reason to use said feature, but each item of prior art also discloses other alternative features with equally 
The argument regarding the surprising effect has been addressed supra. 
The Declarant is reminded that any judgment on obviousness is in a sense necessarily are construction based upon hindsight reasoning. However, so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Declarant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Considering the fact that the present rejection using 35 U.S.C. 103(a) relies solely on the knowledge and motivation that was generally available to one of ordinary skill in the art at the time of the invention (as clearly elucidated supra, as well as in the previous Office Action) and does not improperly rely upon Declarant's disclosure, the assertion that the present rejection is made with impermissible hindsight reconstruction is properly found unpersuasive.
The Declarant argues Larm has no way of knowing the sulfur content, whether Vickers states the average sulfur content or not. 
This argument is moot.  The above rejection has been amended to rely on McKay’s teaching of the sulfur content as a secondary art added to Larm. 
The Declarant argues that Schoeler does not motivate a skilled person to modify the process of Larm because any teaching in Schoeler that higher charge density anionic 
The rejection above clarifies that Schoeler is not relied on for the motivation to make a thicker coating, but for its teaching that the charge density and salt concentration can determine the thickness or thinness of the layers, and that a skilled artisan would adjust these factors accordingly depending on factors such as the desired application, etc. Regarding the concentration, one skilled in the art would be motivated to try to use the five different salt concentrations, i.e .0.005M, 0.05M, 0.5M, 1M, and 2M NaCl taught by Schoeler, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp, and therefore also use the salt concentrations instantly claimed. Regarding the argument that the Examiner ignores the polymer, the Declarant is reminded the Schoeler is a secondary reference added to Larm, which already teaches the polymers instantly claimed.  As such, the rejection is proper.
Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        
/ERIN E HIRT/Primary Examiner, Art Unit 1616